DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Response to Arguments
Applicant’s arguments and amendments to Claim 10 with respect to rejection of Claim 10 under 35 USC 101 have been fully considered and are persuasive.  The rejection of Claim 10 under 35 USC 101 has been withdrawn. 
Applicant’s arguments and amendments to Claim 1 with respect to rejections of Claims 1-3, 6-10 under 35 USC 103 have been fully considered and are persuasive.  The rejections of Claim 1-3, 6-10 under 35 USC 101 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-10 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art comes from Denenberg and Wolf, but the prior art alone or in combination does not appear to teach if a second object has been judged not to qualify for extended protection, re- judging the second object to be qualified for extended protection if the distance between the second object and the object that qualifies for extended protection becomes less than a predetermined limit, wherein the second object is an inanimate object in combination with all of the other limitations Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Whelan et al (US 20180033276) discloses human motion tracking sensors for identifying a human in the vicinity of a robot and stopping or limiting the movement of the robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./           Examiner, Art Unit 3664                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664